Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 14 June 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 4 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. (US 20100035114) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over OH et al. (20100035144) as applied to claim 1 above has been withdrawn in view of Applicants’ Amendment.

5.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over OH et al. (20100035144) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2006/0115736) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017103932 (hereafter WO ‘932)(using US 20200303782 as translation)(hereafter US ‘782) in view of Kobayashi et al. (US 20110159344), and further in view of KR20040055423 (hereafter KR ‘423).
Claim 1:	WO ‘932 in Figure 1 discloses a nonaqueous electrolyte secondary battery (10) comprising: 
an electrode body (14) in which a positive electrode (11) and a negative electrode (12) are wound with a separator (13) interposed therebetween, at least one of the positive electrode and the negative electrode including a belt-shaped collector (30, in Figure 3)(see US ‘782, paragraph [0018]), mixture layers (31, in Figure 3) formed on two surfaces of the collector (see US ‘782, paragraph [0028]), and a pair of exposed portions (32) at which the two surfaces of the collector are exposed (see US ‘782, paragraph [0033]),
wherein the pair of exposed portions is formed at an intermediate portion (central portion) in a longitudinal direction of the collector (see US ‘782, paragraph [0034];
an electrode tab (19) bonded to one of the pair of exposed portions (32); 
a first insulating tape (40) adhered to the electrode so as to cover the one of the pair of exposed portions (32)(see Figs. 3 and 4); and
a second insulating tape (40) adhered to the electrode so as to cover the other one of the pair of exposed portions (32)(see Figs. 3 and 4). See also entire US ‘782 document.
	WO ‘932 does not disclose that a part of the first insulating tape covers a portion of the mixture layer adjacent to the one of the pair of exposed portions in a longitudinal direction of the electrode, and that a part of the second insulating tape covers a portion of the mixture layer adjacent to the other one of the pair of exposed portions in the longitudinal direction of the electrode.
	Kobayashi et al. in Figure 2 disclose that part of an insulating tape (3e) covers a portion of the mixture layer (3b) adjacent to the one of the pair of exposed portions in a longitudinal direction of the electrode (paragraphs [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation tape of WO ‘932 in light of the teaching of Kobayashi et al. such that a part of the first insulating tape (of WO ‘932) covers a portion of the mixture layer adjacent to the one of the pair of exposed portions in a longitudinal direction of the electrode, and that a part of the second insulating tape (of WO ‘932) covers a portion of the mixture layer adjacent to the other one of the pair of exposed portions in the longitudinal direction of the electrode.
	One having ordinary skill in the art would have been motivated to make the modification to provide a nonaqueous tape that would have prevented a side reaction adversely affecting cell performance (paragraph [0014]).
The WO ‘932 combination does not disclose that the first insulating tape and the second insulating tape are disposed so that one ends thereof located at at least one direction side along the longitudinal direction of the electrode are not overlapped with each other in a thickness direction of the electrode.
KR ‘423 in Figures 4-5 disclose that a first insulating tape (45) and a second insulating tape (46) are disposed so that one ends thereof located at at least one direction side along the longitudinal direction of the electrode are not overlapped with each other in a thickness direction of the electrode (paragraphs [37]-[43]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating tapes of the WO ‘932 combination in light of the teaching of KR ‘423 such that first insulating tape and the second insulating tape (of the WO ‘932 combination) are disposed so that one ends thereof located at at least one direction side along the longitudinal direction of the electrode are not overlapped with each other in a thickness direction of the electrode.
One having ordinary skill in the art would have been motivated to make the modification to provide a tape that would have prevented short-circuiting by asymmetrically attaching the tapes, prevented short-circuit due to the dropped active material; and prevented a phenomenon in which the thickness is unevenly and partially thickened when the jelly roll is formed (paragraph [46]).
Claim 2:	The rejection of claim 3 is as set forth above in claim 1 wherein the WO ‘932 combination disclose that the first insulating tape and the second insulating tape are disposed so that the one ends thereof located at the one direction side along the longitudinal direction of the electrode opposed one another but does not disclose that the tapes are shifted from each other in the longitudinal direction of the electrode by 0.5 mm or more.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date to select the shift including that claimed, depending upon the size and shape of both the lead and the exposed portion so long at the tape can suppress an internal short circuit generated by an electrically conductive foreign material which intrudes between a negative electrode and the extension portion of the positive electrode lead (see US ‘782, paragraph [0006]).
Claim 3:	The rejection of claim 2 is as set forth above in claim 1 wherein WO ‘932 combination discloses that the shape of the insulating tap is not particularly limited when the tape can be adhered to the entire region of the facing region S1, but does not disclose that the first insulating tape (e.g., the tape covering the exposed portion, the lead and overlapping the active material) is larger that the with of the second insulating range by 1 mm or more.
However, it would have been within the skill of one having ordinary skill in the art before the effective filing date to select the appropriate width, including that claimed, depending upon the size and shape of both the lead and the exposed portion so long at the tape can suppress an internal short circuit generated by an electrically conductive foreign material which intrudes between a negative electrode and the extension portion of the positive electrode lead (see US ‘782, paragraph [0006])
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein KR ‘423 in Figures 4 and 5 further disclose that a first insulating tape (45) and the second insulating tape (46) are disposed so the other ends of the first insulating tape and the second insulating tape opposite to one direction side along the longitudinal direction of the electrode are not overlapped with each other in the thickness direction of the electrode. 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein the WO ‘932 combination discloses that the electrode is the positive electrode (see Figure 3 of WO ‘932).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein WO ‘932 in Figure 3 discloses that the one of the pair of exposed portions has a first pair of ends in the longitudinal direction of the collector, and the other one of the pair of exposed portions has a second pair of ends in the longitudinal direction of the collector, wherein the first pair of ends and the second pair of ends coincide with each other in a thickness direction of the collector.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017163932 (hereafter WO ‘932)(using US 20200303782 as translation)(hereafter US ‘782) in view of Kobayashi et al. (US 20110159344), and further in view of KR20040055423 (hereafter KR ‘423) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2006/0115736).
WO ‘932, Kobayashi et al. and KR ‘423 are as applied, argued, and disclosed above, and incorporated herein.
	Claim 6:	WO ‘372 in Figure 1 discloses a bottom-closed cylindrical exterior package can but does not disclose that the electrode tab is provided at a position apart from an outer circumferential surface of the exterior package can in a radius direction thereof by 4 mm or more.
	Hashimoto et al. in Figures 1 and 4 disclose a cylindrical secondary battery comprising a bottom-closed cylindrical exterior package can (11) wherein the electrode tab is provided at a position apart from an exterior circumference.
	Further, Hashimoto et al. disclose that the cathode lead is disposed so as to avoid the inner end portion near region 21J, so distortion in the winding shape in the center side can be reduced.  Therefore, while maintaining a high capacity, the cycle characteristics can be improved. 
	Therefore, it the absence of a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of OH et al. such that electrode tab is provided at a position apart from an outer circumferential surface of the exterior package can in a radius direction thereof by any amount including by 4 mm or more.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode assembly that would have maintained a high capacity, and improved cycle characteristics.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729